

Exhibit 10.1




jarr capital corp logo [exh1010jcc.jpg]
255 Duncan Mill Road, Suite 504
Toronto, ON
M3B 3H9
Toll-free: 877-446-1260
Fax: 416-444-5982
JARR CAPITAL
CORP
info@jarrcapital.com
www.jarrcapital.com
   





CONFIDENTIAL




Monday November 8, 2010


Diamond Technologies Inc.
15 Allstate Parkway, 6th Floor
Markham, ON L3R 5B4




Attention: Mr. John Cecil, Mr. Vince Leitao, Leonard Steinmetz, Mr. Sam Baker


Dear Sirs:


Re: Engagement Letter Terms and Conditions


This letter of agreement will serve to confirm our mutual understanding of the
terms under which Diamond Technologies Inc. (“Diamond Technologies” or the
“Company”) wishes to retain the services of JARR Capital Corp. (“JARR Capital”)
to act as its exclusive financial advisor and fiscal agent in connection with
raising financing for the Company (the “Transaction”).


By way of basic description, JARR Capital under stands that Diamond Technologies
is seeking to raise $4,000,000 USD in capital, which form is yet to be
determined. JARR Capital also understands that Diamond Technologies has
identified a potential acquisition target in the range of $10,000,000 USD in
which it has a preliminary interest. The preliminary information on the target
acquisition appears to be an established business, with very few capital assets.
The business is a service-based, valued-business enterprise. Since JARR Capital
has not participated in any discussions to date, it will be difficult, at this
stage, to comment on the steps necessary for acquisition. In the current
business environment, providing large sums of cash for this type of business
would not be well received. A treasury issuance, with consideration for shares
having an escrow period based upon the transition of existing executive
personnel, would be a prudent consideration.


Fees as associated with this type of acquisition would be covered below under
Compensation, Section C. For any acquisition, JARR Capital will provide to
Diamond Technologies a clear proposal so that the cost of such acquisition would
be well understood by senior management and the board.








Capital Solutions for Capital Requirements

 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
 
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



Services to be rendered by JARR Capital


The professional services to be provided to Diamond Technologies by JARR Capital
will include assisting and providing advice with respect to the following:
 
  a)     preparing financial models and other financial analysis;
 
b)
preparing a Confidential Information Memorandum (“CIM”) to be used in
discussions with potential investors;

 
c)
preparing a presentation to be used in meetings with potential investors;

 
d)
approaching selected potential investors and solicit offers;

 
e)
negotiating and documenting transaction terms;

 
f)
assisting in the negotiation of definitive agreements;

 
g)
coordinating, as required, activities of additional professionals (e.g.: legal
counsel, accountants, etc.) to ensure a timely close of the Transaction; and

 
h)
rendering such other financial advisory and investment banking services as may
from time to time be required.



Compensation


The compensation payable to JARR Capital by Diamond Technologies pursuant to
this agreement shall be:


 
a)
an engagement fee (“Work Fee”) of $65,000 which is due and payable upon the
signing of this letter of agreement, to be paid with $25,000 in cash and the
$40,000.00 in stock and the same valuation terms as the eventual $4,000,000
financing. For example, if the stock issued under this financing was at $0.25
per common share, then JARR Capital would received 160,000 common shares for the
$40,000.00 in stock;



 
b)
a success fee (“Success Fee”), less amounts paid under (a) above, payable at
closing of the Transaction which is equal to:



 
i.
10.0% of the principal amount of equity financing raised, 7.0% in cash and 3% in
stock under the same terms as the financing;



Notwithstanding the foregoing, Diamond Technologies has provided on Schedule B
hereto the names of certain parties who have already expressed interest in
providing financing to the company. In the event that JARR Capital is requested
or finds it necessary to engage with any such party in any way in order to
facilitate his/her/its investment in Diamond Technologies, (A) cash success fee
shall be payable to JARR Capital in respect of such investment at the reduced
rate of five percent (5%), and (B) the stock portion of






Page 2 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



the success fee shall not be payable to JARR Capital in respect to such
investment. If the support of JARR Capital is in no way called upon or required
in connection to such investment, then no success fee shall be payable to JARR
Capital All future referrals from Diamond Technologies will be charged cash only
at seven percent (7%). Diamond Technologies will commit to disclose to JARR
Capital all such parties as soon as they become aware of an interest in
purchasing the Company’s stock, so as to coordinate these efforts to the mutual
benefit of the parties.


 
ii.
5.0% of the principal amount of any mezzanine or subordinated debt raised;
payable in cash on closing; and



 
iii.
2.0% of the principal amount of any senior, secured debt raised (including lease
financing, equipment financing and asset-backed financing, payable in cash on
closing. Operating leases will be exempt from any fees as described under the
Compensation section, unless such financing assistance is requested in writing
by Diamond Technologies.



 
c)
2.0% on the assets acquired through any acquisition by Diamond Technologies or
any of its subsidiaries or affiliates (further defined in additional
paragraphs).



 
d)
5.0% of the principal amount of equity financing in warrants (“Warrants”),
issued at closing of the transaction. The first equity capital raised of
$4,000,000 USD will be the only financing that will issue warrants as described.



The Warrants shall be exercisable at any time following issuance for a period of
three (3) years at an exercise price per share equal to the nominal value. The
warrants will be evidenced by a warrant agreement which shall contain customary
anti-dilution, regulation rights and exercise provisions and such other terms as
the parties may agree upon. If Diamond Technologies completes the Transaction
during the twelve (12) months from the date of termination of this letter
agreement, from any party which JARR Capital introduced on behalf of Diamond
Technologies and/or its shareholders for the purpose of completing the
Transaction, Diamond Technologies agrees to pay the compensation payable to JARR
Capital as outlined hereinabove. If the Transaction is not completed because of
an Alternative Transaction (as defined herein), the compensation payable to JARR
Capital by Diamond Technologies shall be 2.0% of the Transaction Consideration
(as defined herein). JARR Capital agrees it will assist, as desired by the
Company, in completing the Alternative Transaction. An Alternative Transaction
includes, whether effected in one transaction or a series of transactions:


 
i.
any merger, consolidation, reorganization, joint venture, partnership or other
business combination pursuant to which all or part of the business of the
Company is combined with that of one or more other parties;









Page 3 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



 
ii.
the acquisition, directly or indirectly, by one or more other parties of shares
in the Company either from treasury or through a secondary offering other than
the issuance or sale of shares to employees, directors or others who are not at
arm’s length (as defined by the Income Tax Act (Canada) to the Company; or



 
iii.
the acquisition, directly or indirectly, by one or more other parties of all or
substantially all of the assets of, or of any right to, all or substantially all
of the revenues or income of the Company by way of a negotiated purchase, lease,
license, exchange, joint venture or other means.



The term “Transaction Consideration” means the sum of:


 
a)
the aggregate fair market value of any securities issued and any other non-cash
consideration delivered (including, without limitation, any dividend out of the
ordinary course paid by the Company in anticipation of or pursuant to the
Alternative Transaction, or any joint venture interest delivered to, or retained
by, the Company or its security holders), and any cash consideration paid,
(including amounts paid by installments and contingent payments) to the Company
or its security holders in connection with the Alternative Transaction; plus



 
b)
the amount of any indebtedness for borrowed money (including any capital lease
obligations) of the Company at the time of the completion of the Alternative
Transaction or which is retired or decreased in connection with the Alternative
Transaction, provided that if the Alternative Transaction is a sale of a portion
of the shares of the Company, the amount of such indebtedness for borrowed money
included in the calculation of Transaction Consideration shall be
proportionately reduced.



The fair market value of any securities issued and any other non-cash
consideration delivered or retained in connection with an Alternative
Transaction will be the value determined by the Company and JARR Capital upon
the completion of the Alternative Transaction. The Company agrees to reimburse
JARR Capital for all reasonable out-of-pocket expenses incurred in the
performance of the engagement described herein, payable upon receipt of
statements of expenses submitted by JARR Capital and such expenses are not to
exceed $2,000 without the prior consent of the Company. All legal, accounting
and other professional fees and expenses incurred by JARR Capital, under
retainers agreed to beforehand by the Company, will be for the account of the
Company. The Company and JARR Capital agree to jointly direct the Company’s
solicitors to pay JARR Capital’s fees from the proceeds of the Transaction. All
amounts will be subject to Harmonized Sales Tax, as applicable.


Information


Diamond Technologies will furnish JARR Capital with such information, including,
without limitation, such report by independent auditors, as JARR Capital
believes appropriate to its






Page 4 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



assignment (all such information so furnished being the “Information”). Diamond
Technologies recognizes and confirms that JARR Capital:


 
a)
will use and rely primarily on the Information and on information available from
generally recognized public sources in performing the services contemplated by
this letter of agreement without having independently verified the same, and



 
b)
does not assume responsibility for the accuracy or completeness of the
Information and such other information.



JARR Capital agrees to keep all Information confidential except Information
that:


 
a)
is or becomes generally available to the public (other than as a result of a
disclosure by JARR Capital);

 
b)
was available to JARR Capital on a non-confidential basis prior to its
disclosure by JARR Capital from parties other than Diamond Technologies;

 
c)
becomes available to JARR Capital on a non-confidential basis from a person
other than Diamond Technologies who, to the knowledge of JARR Capital, is not
bound by a confidentiality agreement or otherwise prohibited from transferring
such information to JARR Capital;

 
d)
Diamond Technologies agrees that it may be disclosed; or

 
e)
JARR Capital is required by law, regulation, legal process or regulatory
authority to disclose. However, in the aforementioned cases, JARR Capital will
utilize its best efforts to keep this information confidential.



Additionally, JARR Capital shall only disclose Information to those of its
employees and advisors as JARR Capital determines to have a need to know.


Indemnification


Diamond Technologies agrees to indemnify JARR Capital and certain other parties
in accordance with the provisions contained in Schedule “A” hereto, which forms
part of this agreement.


Terms of Engagement


JARR Capital’s engagement hereunder may be terminated by either Diamond
Technologies or JARR Capital at any time, upon 60-days written notice to that
effect to the other party, or immediately upon written notice to that effect to
the other party after 120 days of the date of signing of this letter of
agreement, it being understood that the provisions relating to the payment of
fees and expenses, confidentiality, the status of JARR Capital as an independent
contractor, the limitation as to whom JARR Capital shall owe any duties,
governing law and Schedule “A” will survive any such termination, JARR Capital
acknowledges and agrees that Diamond Technologies may refuse to discuss or
negotiate the Transaction with any prospective investor for any reason
whatsoever and may terminate negotiations with any prospective investor at any
time. Diamond


Page 5 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



Technologies acknowledges and agrees that JARR Capital has been retained to act
solely as exclusive financial advisor to the Company. In such capacity, JARR
Capital shall act as an independent contractor and any duties of JARR Capital
arising out of its engagement pursuant to this letter agreement shall be owed
solely to Diamond Technologies.


No Waiver


No waiver, amendment or other modification of this letter of agreement shall be
effective unless in writing and signed by each party to be bound thereby.


Governing Law


Diamond Technologies and JARR Capital hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the Province of
Ontario for any lawsuits, action or other proceeding arising out of this letter
of agreement. .


Arbitration


All disputes arising out of or in connection with this letter of agreement shall
be finally settled by arbitration. The arbitration shall be confidential and
shall take place in Toronto, Ontario in the English language under the UNCITRAL
arbitration rules. The arbitration shall be decided by a sole arbitrator to be
agreed upon by the parties, failing which application may be made to the Ontario
courts for the appointment of an arbitrator.


Kindly indicate your agreement with the terms as set out in this letter of
agreement by signing below. Please retain one copy of this signed agreement and
return one copy to JARR Capital.


Sincerely yours,
JARR CAPITAL CORP.




























Page 6 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 









Per:        W. T. DAVID MURRAY
  W. T. David Murray, President & CEO






Dated this 12th day of November, 2010






DIAMOND TECHNOLOGIES INC.


I have authority to bind the Corporation and a cheque for $12,500 (Canadian)
with HST is enclosed for JARR Capital Corp., with an additional cheque of
$12,500 (Canadian) plus HST to be issued to JARR Capital Corp. eight weeks from
the date of signing this letter of agreement.










Per:        JOHN CECIL
  John Cecil, ASO




































Page 7 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 





Schedule A


Diamond Technologies Inc. (the “Indemnitor”) hereby agrees to indemnify and hold
JARR Capital, Corp. and each of its subsidiary companies (hereinafter referred
to as “JARR Capital”) and each of the directors, officers, employees and
shareholders of JARR Capital (hereinafter referred to as the “Personnel”)
harmless from and against any and all expenses, losses, claims, actions and
liabilities, joint or several (including the aggregate amount paid in reasonable
settlement of any action, suit, proceeding or claim and the reasonable fees and
expenses of its counsel that may be incurred in advising with respect to and/or
defending any claim that may be made against JARR Capital) to which JARR Capital
and/ or its Personnel may become subject or otherwise involved in any capacity
under any statute or common law or otherwise insofar as such expenses, losses,
claims, damages, liabilities or actions arise out of or are based, directly or
indirectly, upon the performance of professional services rendered to the
Indemnitor by JARR Capital and its Personnel under the letter agreement to which
this indemnity is attached as Schedule “A” or otherwise in connection with the
matters referred to in the attached letter agreement, provided, however, that
this indemnity shall not apply to the extent that a court of competent
jurisdiction in a final judgment that has become non-appealable shall determine
that:


 
a)
JARR Capital or its Personnel has been negligent, dishonest, or guilty of
willful misconduct or has committed any fraudulent act in the course of such
performance; and

 
b)
the ‘expenses, losses, claims, damages or liabilities as to which
indemnification is claimed were directly caused by the negligence, dishonesty,
willful misconduct or fraud referred to in a) above.



The Indemnitor agrees that in case any legal proceeding shall be brought against
the Indemnitor and/ or JARR Capital by any governmental commission or regulatory
authority, any stock exchange or other party or parties, or if any of the
foregoing shall investigate, or request an investigation of, the Indemnitor
and/or JARR Capital and the Personnel shall be required to testify in connection
therewith or shall be required to respond to procedures designed to discover
information regarding, in connection with, or by reason of the e performance of
professional services rendered to the Indemnitor by JARR Capital, JARR Capital
shall have the right to employ its own counsel in connection therewith and,
subject to the exceptions referred to under a) above, the Indemnitor shall pay
the reasonable fees and expenses of such counsel as well as the reasonable costs
(including an amount to reimburse JARR Capital for time spent by its Personnel
in connection therewith) and out-of-pocket expenses incurred by JARR Capital and
its Personnel in connection therewith as they occur. Promptly after receipt of
notice of the commencement of any legal proceeding against JARR Capital or any
of its Personnel or after receipt of notice of the e commencement of any
investigation which is based, directly or indirectly, upon any matter in respect
of which indemnification may be sought from the Indemnitor, JARR Capital will
notify the Indemnitor in writing of the commencement thereof and, throughout the
course thereof, will provide copies of all relevant documentation to the
Indemnitor, will keep the Indemnitor advised of the progress thereof and will
discuss with the Indemnitor all significant actions proposed, provided that at
the request of the Indemnitor, JARR Capital will permit the Indemnitor and its
counsel to assume carriage of the






Page 8 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 



proceeding. If carriage of the proceeding is assumed by the Indemnitor, the
Indemnitor throughout the course thereof will provide copies of all relevant
documentation to JARR Capital, will keep JARR Capital advised of the progress
thereof and will discuss with JARR Capital all significant actions proposed.


Notwithstanding the foregoing paragraph, JARR Capital or its Personnel (the
“Indemnified Party”) shall have the right, at the Indemnitor’s expense, to
employ counsel of such Indemnified Party’s choice, in respect of the defense of
any action, suit, proceeding, claim or investigation if: (i) the employment of
such counsel has been authorized by the Indemnitor; (ii)the Indemnitor has not
assumed the defense and employed counsel therefore within a reasonable time
after receiving notice of such action, suit, proceeding, claim or investigation;
or (iii)counsel retained by the Indemnitor and the Indemnified Party have both
advised (or in the event of a dispute between such counsel, a court of competent
jurisdiction has determined) that representation of both parties by the same
counsel would be inappropriate because there may be legal defenses available to
the Indemnified Party which are different from or in addition to those available
to the Indemnitor or there is a conflict of interest between the Indemnitor and
the Indemnified Party or the subject matter of the action, suit, proceeding,
claim or investigation may not fall within the indemnity set forth herein. No
admission of liability and no settlement of any action, suit, proceeding, claim
or investigation shall be made without the consent of the Indemnified Parties
affected, such consent not to be unreasonably withheld. No admission of
liability shall be made and the Indemnitor shall not be liable for any
settlement of any action, suit, proceeding, claim or investigation made without
its consent, such consent not to be unreasonably withheld. In the event that the
Indemnified Party withholds its consent in the circumstances aforesaid in
respect of a settlement that is acceptable to the Indemnitor and the claimant,
and under the terms of such proposed settlement the Indemnified Party was to be
fully indemnified and held harmless, then the Indemnitor shall not have any
liability hereunder to the Indemnified Party for the amount of any final
settlement or judgment award in excess of the settlement offer rejected by the
Indemnified Party, and JARR Capital shall indemnify and save harmless the
Indemnitor for all costs or expenses incurred by the Indemnitor in any
subsequent prosecution of the matter after the aforesaid rejected settlement
offer, and for all losses, claims, damages, or liabilities incurred or awarded
upon a final determination of the matter in excess of the aforesaid rejected
settlement offer. The Indemnitor agrees to waive any right it may have of first
requiring any Indemnified Party to proceed against or enforce any other right,
power, remedy or security or claim for payment from any other person (the
“Alternative Remedy”) before claiming under this indemnity, provided however,
that the Indemnitor is fully subrogated to the Indemnified Party’s Alternative
Remedy and provided that the Indemnified Party has committed no act of
commission or omission which would impair or detrimentally affect the
Alternative Remedy. The indemnity and contribution obligations of the Indemnitor
shall be in addition to any liability which the Indemnitor may otherwise have,
shall extend upon the same terms and conditions to the Personnel of JARR
Capital, and shall be binding upon and ensue to the benefit of any successors,
assigns, heirs and personal representatives of the Indemnitor, JARR Capital and
any of the Personnel. The foregoing provisions shall survive the completion of
professional services rendered under the attached letter of agreement or any
termination of the authorization given by the attached letter of agreement








Page 9 of 10



 
 

--------------------------------------------------------------------------------

 



jarr capital corp logo [exh1010jcc.jpg]
Capital Solutions for Capital Requirements
JARR CAPITAL
CORP
 







Schedule B


Herein noted is the list of potential investors the Company has engaged and who
have expressed interest in investing in Diamond Technologies:


1.           Kevin and Paulette Byers
2.           Nexus Healthcare - Ron Reddy
3.           Oxbridge Financial - Stanley Raskas
4.           Lennoxx - Bernard Fuchs
5.           Therapeutics Unlimited Inc.




























































Page 10 of 10



 
 

--------------------------------------------------------------------------------

 
